 

Exhibit 10.8

 



EXECUTION VERSION

 

FIRST AMENDMENT TO INTELLECTUAL PROPERTY SECURITY AGREEMENT
(APPLIED DNA SCIENCES, INC.)

 

This FIRST AMENDMENT TO INTELLECTUAL PROPERTY SECURITY AGREEMENT (this
“Amendment”), dated as of February 26, 2019, is between APPLIED DNA SCIENCES,
INC., a Delaware corporation (the “Grantor”) and DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (together with its successors and
assigns, in such capacity, the “Collateral Agent”) for the benefit of the
undersigned investors (each, a “Buyer” and collectively, the “Buyers”; the
Buyers and the Collateral Agent are collectively, together with their successors
and assigns, referred to herein as the “Secured Parties”) and the other Secured
Parties.

 

WITNESSETH:

 

WHEREAS, the Grantor and the Collateral Agent are parties to that certain
Security Agreement, dated as of October 19, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), whereby the Grantor granted a security interest in substantially
all of its tangible and intangible assets, whether real or personal property,
now or hereafter acquired (the “Collateral”), to the Collateral Agent for the
ratable benefit of the Secured Parties;

 

WHEREAS, in connection with the Security Agreement, the Issuer executed and
delivered that certain Intellectual Property Security Agreement, dated as of
October 19, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “IP Security Agreement”) in favor of the
Collateral Agent for the ratable benefit of the Secured Parties;

 

WHEREAS, the Grantor has requested and the Secured Parties, by their execution
and acknowledgement hereof, have each agreed, subject to the terms of this
Amendment, to amend the Security Agreement as provided herein; and

 

NOW, THEREFORE, the parties hereto hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:

 

1.       Definitions. Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings given to such terms in the IP
Security Agreement.

 

2.       Amendment to the IP Security Agreement. The parties hereto agree,
intending to be legally bound, the second “WHEREAS” clause of the IP Security
Agreement is hereby amended and restated, in its entirety, as follows:

 

“WHEREAS, Grantor is party to (i) the Securities Purchase Agreement, dated as of
August 31, 2018 (the “August Securities Purchase Agreement”) and (ii) the
Securities Purchase Agreement, dated as of November 29, 2018 (the “November
Securities Purchase Agreement” and together with the August Securities Purchase
Agreement, collectively, the “Securities Purchase Agreement”), in each case with
the Buyers party thereto."

 

3.       Ratification. Except as specifically modified herein, the terms of the
IP Security Agreement shall remain in full force and effect. This Amendment
shall be construed in connection with and as a part of the IP Security Agreement
and, except as expressly amended by this Amendment, all terms, conditions,
covenants, representations and warranties contained in the IP Security Agreement
is hereby ratified and shall be and remain in full force and effect. Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Amendment may refer to the IP Security
Agreement without making specific reference to this Amendment, but nevertheless
all such references shall include this Amendment.

 

 

 

 

4.       Parties Bound. This Amendment shall be binding on and inure to the
benefit of (i) the Grantor and (ii) the Secured Parties, as well as each of
their respective heirs, executors, administrators, legal representatives,
successors and assigns, except as otherwise expressly provided for herein.

 

5.       Counterparts and Signatures. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, and all of which taken together shall constitute but
one and the same instrument. The transmission or receipt of a facsimile or
similar communication being a reproduction of a party’s signature or initial
shall produce the same legal result as the transmission or receipt of an
original signature or initial.

 

6.       Severability of Provisions. Any provision of this Amendment which is
prohibited and unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibitive or enforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction.

 

7.       Section Headings. The Section headings used in this Amendment are for
convenience only and shall not affect the construction of this Amendment.

 

8.       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

9.       Instruction to Collateral Agent. Each of the Buyers, by its
acknowledgement hereof, hereby directs the Collateral Agent to execute and
deliver this Amendment, and authorizes the Collateral Agent to take action as
agent on its behalf and to exercise such powers and discretion under the IP
Security Agreement as are delegated to the Collateral Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental.
This Section 9 is solely for the benefit of the Collateral Agent and the Buyers
and neither the Grantor nor any other Person shall have rights as a third party
beneficiary of the provisions in this Section 9.

 

10.       Costs and Expenses. Without limiting any expense or indemnity
provisions set forth in the IP Security Agreement, the Grantor agrees to pay on
demand all reasonable and documented out-of-pocket expenses, fees, and
disbursements (including reasonable and documented attorneys’ fees and expenses)
of the Collateral Agent and the Buyers in connection with the negotiation,
preparation, execution, delivery and administration of this Amendment.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  GRANTOR:       APPLIED DNA SCIENCES, INC., a Delaware corporation       By:
/s/ Beth Jantzen   Print Name:  Beth Jantzen, CPA   Its:  Chief Financial
Officer

 

[Signatures Continue on Following Page]

 

Signature Page to First Amendment to IP Security Agreement (Issuer)

 

 

 

 

 

  COLLATERAL AGENT       DELAWARE TRUST COMPANY,   as Collateral Agent       By
/s/ Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President

 

[Signatures Continue on Following Page]

 

Signature Page to First Amendment to IP Security Agreement (Issuer)

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS:

  

By:   /s/ James A. Hayward   Print Name:  James A. Hayward       By:   /s/
Judith Murrah   Print Name:  Judith Murrah       By:   /s/ Yavoc Shamash   Print
Name:  Yavoc Shamash       By:   /s/ Robert Catell   Print Name:  Robert Catell
      By:   /s/ Elizabeth Schmalz Ferguson   Print Name:  Elizabeth Schmalz
Ferguson       By:   /s/ Gregg Baldwin   Print Name:  Gregg Baldwin       By:  
/s/ William Montgomery 2/11/19   Print Name:  William Montgomery       By:   /s/
J van Eeden   Print Name:  Johnette van Eeden       By: /s/ John Cartier   Print
Name:  John Cartier  

 

Signature Page to First Amendment to IP Security Agreement (Issuer)

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS (continued):

 

By:  /s/ Wayne Buchen   Print Name:  Wayne Buchen       Delabarta II       By:  
/s/ John Bitzer III   Print Name:  John F. Bitzer III   Title:  President      
The Rodgers Living Trust Dated April 7, 1995       By:   /s/ Jay D. Rodgers  
Print Name:  Jay D. Rodgers   Title:  Trustee  

 

Signature Page to First Amendment to IP Security Agreement (Issuer)

 

 

 

 

